FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIMOTHY H. JOHNSON,                              No. 10-17530

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00753-LRH-
                                                 RAM
  v.

JIM GIBBONS; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Timothy H. Johnson, a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the

deduction of room and board costs from his prison wages violated his due process




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

       The district court properly dismissed Johnson’s action because the

deductions were effected by a valid act of the Nevada legislature, and the

legislative process satisfies the requirements of procedural due process. See Nev.

Rev. Stat. § 209.461(1)(b) (deductions from prison wages, pursuant to Nev. Rev.

Stat. § 209.463, is a condition of employment); Nev. Rev. Stat. § 209.463(1)(e)

(authorizing deductions to “offset the cost of maintaining the offender in the

institution”); Halverson v. Skagit County, 42 F.3d 1257, 1261 (9th Cir. 1994)

(“[G]overnmental decisions which affect large areas and are not directed at one or

a few individuals do not give rise to the constitutional procedural due process

requirements of individual notice and hearing; general notice as provided by law is

sufficient.”).

       Johnson’s remaining contentions, including those regarding legislative

intent, are unpersuasive.

       AFFIRMED.




                                          2                                      10-17530